Supreme Court of Florida
                             ____________

                            No. SC21-249
                             ____________

                     YOUNG BOCK SHIM, et al.,
                           Petitioners,

                                  vs.

               FREDERICK F. BUECHEL, etc., et al.,
                        Respondents.

                             May 26, 2022

LABARGA, J.

     This case is before the Court for review of the decision of the

Fifth District Court of Appeal in Buechel v. Shim, 46 Fla. L. Weekly

D265 (Fla. 5th DCA Jan. 29, 2021). The district court certified that

its decision is in direct conflict with the decision of the Fourth

District Court of Appeal in Sargeant v. Al-Saleh, 137 So. 3d 432

(Fla. 4th DCA 2014). We have jurisdiction. See art. V, § 3(b)(4),

Fla. Const.

     For the reasons discussed below, we approve the holding in

Buechel that a trial court may order a defendant over whom it has
in personam jurisdiction to act on foreign property pursuant to

section 56.29(6), Florida Statutes (2021), and disapprove Sargeant

to the extent that it holds otherwise.

               FACTS AND PROCEDURAL HISTORY

     The underlying cause of action filed by Petitioners Young Bock

Shim and Cellumed Co., Ltd., involves a licensing agreement

between the parties and the proceeds from the sale of a medical

device company. Buechel, 46 Fla. L. Weekly at D266. Respondents

Frederick F. Buechel and Cynthia C. Pappas (Creditors) prevailed at

trial, and the trial court entered a judgment for damages in their

favor. Id.

     During proceedings supplementary, Creditors discovered that

Shim “sold his stock in the other Judgment Debtor, [Cellumed], to a

third party” and held a portion of proceeds—approximately

$4,000,000—in a safe “at his home in South Korea in the form of a

negotiable instrument drawn on funds deposited in a Korean bank.”

Shim v. Buechel, No. 2013-CA-1449-O, order at 2 (Fla. 9th Cir. Ct.

Nov. 13, 2019). Creditors filed a motion to compel Shim to turn the

proceeds over to Creditors, arguing the trial court could order Shim

to do so pursuant to its in personam jurisdiction over Shim and the


                                 -2-
broad discretion granted to courts under section 56.29(6). Id. at

3-4. The trial court disagreed, reasoning “Florida courts do not

have in rem or quasi in rem jurisdiction over foreign property.” Id.

at 4 (citing Burns v. State, Dep’t of Legal Affairs, 147 So. 3d 95, 97

(Fla. 5th DCA 2014)). Because Shim’s property was in South Korea,

the trial court denied Creditors’ motion for lack of jurisdiction. Id.

at 6.

        On appeal, the district court reversed. Buechel, 46 Fla. L.

Weekly at D266. The court explained that section 56.29(6) plainly

authorizes a trial court to “order a debtor, over whom the court has

in personam jurisdiction, to act on assets located outside of the

court’s territorial jurisdiction” and “in no way limits the court’s

reach to its territorial boundaries.” Id. at D267. The court further

explained that the well-established principles of personal

jurisdiction provide a trial court with this authority:

        It has long been established . . . that a court which has
        obtained in personam jurisdiction over a defendant may
        order that defendant to act on property that is outside of
        the court’s jurisdiction, provided that the court does not
        directly affect the title to the property while it remains in
        the foreign jurisdiction.

              . . . [A]lthough a court may not directly act upon
        real or personal property which lies beyond its borders, it


                                    -3-
     may indirectly act on such property by its assertion of in
     personam jurisdiction over the defendant.

Id. at D266 (citations omitted) (quoting Gen. Elec. Cap. Corp. v.

Advance Petroleum, Inc., 660 So. 2d 1139, 1142-43 (Fla. 3d DCA

1995)).

     In contrast, Sargeant held the trial court “lacked jurisdiction

to compel the turnover of property located outside the State of

Florida,” notwithstanding its in personam jurisdiction over the

judgment debtor. 137 So. 3d at 433.

     This review followed.

                             ANALYSIS

     Trial courts have broad authority to carry out the execution of

monetary judgments under section 56.29(6), which provides:

          The court may order any property of the judgment
     debtor, not exempt from execution, or any property, debt,
     or other obligation due to the judgment debtor, in the
     hands of or under the control of any person subject to
     the Notice to Appear, to be levied upon and applied
     toward the satisfaction of the judgment debt. The court
     may enter any orders, judgments, or writs required to
     carry out the purpose of this section, including those
     orders necessary or proper to subject property or
     property rights of any judgment debtor to execution, and
     including entry of money judgments as provided in ss.
     56.16-56.19 against any person to whom a Notice to
     Appear has been directed and over whom the court
     obtained personal jurisdiction irrespective of whether


                                 -4-
     such person has retained the property, subject to
     applicable principles of equity, and in accordance with
     chapters 76 and 77 and all applicable rules of civil
     procedure. Sections 56.16-56.20 apply to any order
     issued under this subsection.

§ 56.29(6), Fla. Stat. (2021).

     Citing policy concerns, the Sargeant court rejected the

argument that a court may rely on its exercise of in personam

jurisdiction to order that a judgment debtor’s foreign property be

used to satisfy a judgment debt. See 137 So. 3d at 435. However,

when determining the meaning of a statute, courts do not reach

policy considerations where the statute’s meaning is clear. See

State v. Peraza, 259 So. 3d 728, 730 (Fla. 2018) (quoting Holly v.

Auld, 450 So. 2d 217, 219 (Fla. 1984) (“[W]hen the language of a

statute is clear and unambiguous and conveys a clear and definite

meaning, there is no occasion for resorting to the rules of statutory

interpretation and construction; the statute must be given its plain

and obvious meaning.”)).

     Section 56.29(6) unambiguously provides a trial court broad

authority to “order any property of the judgment debtor . . . to be

levied upon and applied toward the satisfaction of the judgment

debt,” including “any property, debt, or other obligation due to the


                                 -5-
judgment debtor, in the hands of or under the control of any person

subject to a Notice to Appear.” § 56.29(6), Fla. Stat. (2021). To this

end, a trial court “may enter any orders . . . necessary or proper to

subject property . . . of any judgment debtor to execution,”

including “entry of money judgments . . . against any person to

whom a Notice of Appear has been directed and over whom the court

obtained personal jurisdiction, irrespective of whether such person

has retained the property.” Id. (emphasis added). While broad, that

authority extends no further than the trial court’s personal

jurisdiction, and our decision today does not speak to judgment

debtors over whom the trial court has no personal jurisdiction. See

Morrison v. Nat’l Austl. Bank Ltd., 561 U.S. 247, 255 (2010) (“When

a statute gives no clear indication of an extraterritorial application,

it has none.”). Section 56.29(6), however, clearly contemplates that

the trial court shall have obtained personal jurisdiction over the

judgment debtors to whom the statute is being applied.

     Moreover, as the Buechel court explained, it is well-established

that a court’s personal jurisdiction over a defendant gives the court

the “power to require a defendant ‘to do or to refrain from doing

anything beyond the limits of its territorial jurisdiction which it


                                  -6-
might have required to be done or omitted within the limits of such

territory.’ ” Fall v. Eastin, 215 U.S. 1, 8 (1909) (quoting French v.

Hay, 89 U.S. (22 Wall.) 250, 252-53 (1874)). A court may “decree a

conveyance of land situated in another jurisdiction, and even in a

foreign country, and enforce the execution of the decree by process

against the defendant.” Id. at 9 (emphasis added) (citing Corbett v.

Nutt, 77 U.S. (10 Wall.) 464, 475 (1870)). While a trial court has

“no inherent power . . . to annul a deed or to establish a title” for

property outside its jurisdiction, the trial court may indirectly do so

by compelling the defendant to act on such property pursuant to its

in personam jurisdiction. Id. at 10 (quoting Carpenter v. Strange,

141 U.S. 87, 106 (1891) (quoting Hart v. Sansom, 110 U.S. 151, 155

(1884))). The court’s “decree does not operate directly upon the

property nor affect the title, but is made effectual through the

coercion of the defendant.” Id. (emphasis added) (quoting Carpenter,

141 U.S. at 106 (emphasis added)). A defendant’s “obedience is

compelled by proceedings in the nature of contempt, attachment, or

sequestration.” Id. at 11. Such penalties are imposed against the

defendant—not the property—and serve to hold the defendant




                                  -7-
accountable and prevent the defendant from relocating assets to

avoid execution of a judgment.

     The trial court here undisputedly had in personam jurisdiction

over Shim, and it therefore could compel him to act on his foreign

assets under section 56.29(6).

                            CONCLUSION

     For the reasons discussed, we approve the holding in Buechel

that section 56.29(6) provides a trial court the authority to order a

defendant over whom it has in personam jurisdiction to act on

foreign property and disapprove Sargeant to the extent that it holds

otherwise.

     It is so ordered.

CANADY, C.J., and POLSTON, LAWSON, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal
     Certified Direct Conflict of Decisions

     Fifth District – Case No. 5D19-3716

     (Orange County)

Christopher V. Carlyle and John N. Bogdanoff of The Carlyle
Appellate Law Firm, Orlando, Florida,


                                 -8-
     for Petitioners

Edmond E. Koester and Matthew B. Devisse of Coleman,
Yovanovich & Koester, P.A., Naples, Florida, on behalf of Frederick
F. Buechel, Individually, and as Trustee of the Biomedical
Engineering Trust and Buechel-Pappas Trust; and Vello Veski of the
Law Office of Vello Veski, Palm City, Florida, on behalf of Cynthia C.
Pappas, as Personal Representative of the Estate of Michael J.
Pappas,

     for Respondents




                                -9-